—In a fraud action, plaintiffs appeal from an order of the Supreme Court, Queens County (Kunzeman, J.), dated April 10, 1984, which granted defendants’, Murray Rabinowitz and Harry Rabinowitz, motion for summary judgment dismissing the complaint as to them for failure to state a cause of action.
Order affirmed, with costs.
The disclaimer clause in the contract of sale between the parties, which states in pertinent part that no written or oral representations were made by the sellers or by any third party with respect to the income of the property sold, is sufficiently specific to negate plaintiffs’ allegation of reliance and precludes parol evidence to the effect that the sellers ratified a written statement of the parties’ business broker as to the approximate gross weekly income of the property (Danann Realty Corp. v Harris, 5 NY2d 317; Wittenberg v Robinov, 9 NY2d 261; Galvatron Indus. Corp. v Greenberg, 96 AD2d 881; Barnes v Gould, 83 AD2d 900, affd 55 NY2d 943). As plaintiffs are precluded from asserting fraud on the part of the sellers, Murray Rabinowitz and Harry Rabinowitz, in this regard, the motion for summary judgment dismissing the complaint as against them was properly granted. Lazer, J. P., O’Connor, Niehoff and Kooper, JJ., concur.